DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 10/18/2021 with respect to the claims have been fully considered but are not persuasive. 
On pages 10-11 of the Remarks filed 10/18/2021, Applicant asserts that Huang (US PG Pub. 2016/0232425) does not teach the limitation “displaying a heat map overlay on the first target electronic image based on a predicted likelihood determined by the machine learning system that a location contains an abnormality”. Examiner respectfully disagrees. 
In particular, Huang, ¶0115 discloses: 
In step 375, the neural network classifier predicts the probability of the presence of each type or class of tissue for each tissue block image from the original tissue image. In this example of investigating breast tissue for cancer detection, the tissue types/classes may be tumor (carcinomas), fat, stroma, lobule, and background tissue. In decision step 610, the neural network classifier determines, for each tissue block image, if the probability is the largest that the tissue in the image is a tumor. If a “No” response is returned, then the tissue is classified as “normal” in step 615 and that tissue block image will not be displayed in a digitally enhanced manner (e.g. colored) in the heat map overlaid onto the original tissue image 401. If a “Yes” is returned instead in decision step 610, control passes to decision step 620 in which the neural network classifier then determines if the probability of a tumor is larger than a preprogrammed threshold value in step 620. By setting a threshold Θ to the output value that corresponds to the tissue type of carcinoma for example, the tissue blocks in the digital tissue image which represent tumor regions may be obtained and displayed. If a digital tissue image contains blocks that are classified as tumor tissue, the whole digital tissue image is classified as tumor; otherwise, the whole digital tissue image is classified as benign. (emphasis added)

	As described in ¶0113-0115 of Huang, the process illustrated in Figure 5 of Huang is a sub-routine of the heat map generation step shown in the system overview diagram of Figure 2. Specifically, the heat map generation is described as being based on the output of a neural network classifier which predicts the probability of the presence of tumor tissue, and displays a heat map over the original tissue image in which regions determined to be tumor tissue are digitally enhanced (i.e., colored). Therefore, Huang does indeed teach displaying a heat map overlay on the first target electronic image based on a predicted likelihood (“probability”) that a location in the image contains an abnormality (“tumor”), and displays the results of that determination via a heat map overlaid on the original tissue image in which the predicted tumor regions are visually enhanced. The previous grounds of rejection for claims 1, 10, 19 and their corresponding dependent claims are therefore maintained, as set forth below and with citations modified to include clarifications as necessitated by the amended claim language. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7, 10, 12-13, 16 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Pub. 2016/0232425 A1 (hereinafter “Huang”) in view of U.S. PG Pub. 2017/0330327 A1 (hereinafter “Ippolito”), and further in view of U.S. PG Pub. 2011/0060766 A1 (hereinafter “Ehlke”).
Regarding claim 1, Huang teaches a computer-implemented method for analyzing an electronic image corresponding to a specimen (Huang, Fig. 2), the method comprising: 
receiving a first target electronic image corresponding to a target specimen, the target specimen comprising a tissue sample of a patient (Huang, Fig. 2, step 205, ¶0086; “process 200 begins in step 205 by capturing an original image from a tissue sample using imaging device 110”); 
applying a machine learning system to the first target electronic image to determine at least one characteristic of the target specimen and/or at least one characteristic of the first target electronic image, the machine learning system having been generated by processing a plurality of training images to predict at least one characteristic, the training images comprising images of human tissue and/or images that are algorithmically generated (Huang, Fig. 2, steps 210 & 215, ¶0086, 0088-0099; “In step 210, the processor 122 performs texture analysis and pattern recognition analysis of the received tissue image by executing the control logic steps of the program software or instructions programmed into the computer system 120. In step 215, the processor 122 classifies the types of tissues found in the original tissue image.” The tissue classification is performed by a neural network trained on sample tissue images.); 
outputting the first target electronic image identifying an area of interest based on the at least one characteristic of the target specimen and/or the at least one characteristic of the first target electronic image by displaying a heat map overlay on the first target electronic image based on a predicted likelihood determined by the machine learning system that a location contains an abnormality (Huang, Fig. 2, steps 220-235, ¶0086, 0113-0119; “In step 220, the processor 122 generates a heat map which visually indicates or displays the tissue types of interest or medically suspect high-risk tissues. In step 225, the processor 122 overlays the heat map onto the original tissue image to form a composite image that is digitally enhanced in a manner which visually highlights the tissue types of interest or medical high-risk tissues”, wherein generating the heat map is based on a predicted probability that an analyzed tissue region is a tumor (i.e., “predicted likelihood…that a location contains an abnormality”). Huang further states that “If a “Yes” is returned instead in decision step 610, control passes to decision step 620 in which the neural network classifier then determines if the probability of a tumor is larger than a preprogrammed threshold value in step 620. By setting a threshold Θ to the output value that corresponds to the tissue type of carcinoma for example, the tissue blocks in the digital tissue image which represent tumor regions may be obtained and displayed.”). 
Huang does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Ippolito does as follows. 
Ippolito teaches displaying a magnification window over at least a portion that is being magnified of the first target electronic image; and presenting, in the magnification window, a magnified image of the target specimen at a magnification level that is different than a magnification level of the first target electronic image (Ippolito, ¶0042-0049; “The first second level (i.e., higher magnification level) image may be overlaid on the first level (i.e., lower magnification level) image. This may be done such that the first second level image is positioned according to (e.g., over) the region of the first level image that is comprised in the first second level image.” The first second level image may be positioned to directly overlay the corresponding portion of the first level image.).
(Ippolito, ¶0049). 
The combination of Huang in view of Ippolito does not expressly teach the limitations as further claimed, but in an analogous field of endeavor, Ehlke does as follows. 
Ehlke teaches wherein the magnification window comprises one or more selectable icons that change the magnification level in the magnification window (Ehlke, Figs. 13 and 16A-B, ¶0158-0161; “Another way to change magnification can be by using zoom controls 1614 (e.g., “−” and “+” buttons) on microscope stage view 1314.” The zoom controls are provided in the digital microscope viewing window 1310 which corresponds to the claimed “magnification window”.).
Ehlke is considered analogous art because it pertains to a method of tissue slide image viewing and analysis with the capability of user specified magnification of the viewed image. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tissue image magnification window taught by the combination of Huang and Ippolito to include zoom 

Regarding claim 4, claim 1 is incorporated, and Huang in the combination further teaches wherein the heat map overlay comprises shading and/or coloration based on the predicted likelihood that the location contains an abnormality, wherein the heat map overlay is transparent or translucent (Huang, ¶0086, 0119; “the tumor regions in the heat map are highlighted in the image displayed by computer system 120 on visual display device 128 as a colorized and/or darker region on top of the grayscale original tissue image 401. For each tissue block determined to be a tumor, a color is overlaid onto that tissue block in the original grayscale tissue image output and displayed by the computer system 120. The color…may be translucent to allow the original tissue structure to show through the color.”).

Regarding claim 7, claim 1 is incorporated, and Huang in the combination further teaches applying the machine learning system to the first target electronic image to determine whether a part of the target specimen contains an abnormality (Huang, Fig. 2, steps 210 & 215, ¶0086, 0088-0099; “In step 210, the processor 122 performs texture analysis and pattern recognition analysis of the received tissue image by executing the control logic steps of the program software or instructions programmed into the computer system 120. In step 215, the processor 122 classifies the types of tissues found in the original tissue image.”).  
(Ehlke, Figs. 13-14B, ¶0142-0144; “Slide tray viewing window 1312 is also shown overlaid atop a portion of digital microscope viewing window 1310.”); and 
in response to determining the part contains an abnormality, presenting an indicator of the abnormality in the slide tray tool (Ehlke, Figs. 13-14B, ¶0142-0144; “Also displayed in slide tray viewing window 1312 is current case window 1320 and an annotations and snapshots window 1322…Displayed in annotations and snapshots window 1322 are annotations and snapshots of any portions of slides 716 that have been annotated or otherwise captured. All annotations and snapshots get added to the top of annotations and snapshots window 1322 as soon as they are created.”).
As established above, Ehlke is considered analogous art because it pertains to a method of tissue slide image viewing and analysis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display taught by Huang and Ippolito in the combination to include a slide tray viewing window showing available snapshot and annotation information along with a slide overview image for each slide, as taught by Ehlke, in order to enable the pathologist to select appropriate visualization of annotated areas of interest on the slides. 

Claim 10 recites a system for analyzing an electronic image corresponding to a specimen, the elements of which correspond to the recited steps of method claim 1. (Huang, Fig. 1, processor 122 and computer readable medium 124, ¶0050-0052).

Claim 12 recites a system having elements which correspond to recited elements of method claim 4. Therefore, the recited elements of claim 12 are mapped to the proposed combination in the same manner as the corresponding elements of claim 4. Additionally, the rationale and motivation to combine the Huang, Ippolito and Ehlke references presented in the rejection of Claim 4 apply to this claim.

Claim 13 recites a system having elements which correspond to recited elements of method claim 4. Therefore, the recited elements of claim 13 are mapped to the proposed combination in the same manner as the corresponding elements of claim 4. Additionally, the rationale and motivation to combine the Huang, Ippolito and Ehlke references presented in the rejection of Claim 4 apply to this claim.

Claim 16 recites a system having elements which correspond to the recited steps of method claim 7. Therefore, the recited elements of Claim 16 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 7.  

Claim 19 recites a non-transitory computer-readable medium storing instructions which correspond to the recited steps of method claim 1. Therefore, the recited elements of claim 19 are mapped to the proposed combination in the same manner as the corresponding steps of claim 1. Additionally, the rationale and motivation to combine the Huang, Ippolito and Ehlke references presented in the rejection of Claim 1 apply to this claim, and Huang in the combination further teaches a non-transitory computer readable medium storing instructions (Huang, ¶0052).

Claim 20 recites a non-transitory computer-readable medium storing instructions which correspond to recited elements of method claim 4. Therefore, the recited elements of claim 20 are mapped to the proposed combination in the same manner as the corresponding elements of claim 4. Additionally, the rationale and motivation to combine the Huang, Ippolito and Ehlke references presented in the rejection of Claim 4 apply to this claim.

Regarding claim 21, claim 1 is incorporated, and Ippolito in the combination further teaches displaying the magnification window moving over the first target electronic image in response to a user input (Ippolito, ¶0066; “The user may then translate (e.g., via clicking, dragging, or otherwise moving) the second level magnification region around the first level image so as to view—in real time—regions of the first level image at higher magnification/resolution.”).
As established above, Ippolito is considered analogous art because it pertains to cellular image analysis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tissue classification method taught by Huang in the combination to include a step of displaying a magnified area of the tissue image overlaying the area of the image being magnified as the magnification area is moved around the image, as taught by Ippolito, in order to allow the viewer to more accurately and efficiently visualize regions of interest in real time while still showing the original positional context of the region of interest (Ippolito, ¶0049, 0066-0067). 

Claim 22 recites a system having elements which correspond to the recited steps of method claim 21. Therefore, the recited elements of claim 22 are mapped to the proposed combination in the same manner as the corresponding steps of claim 21. Additionally, the rationale and motivation to combine the Huang, Ippolito and Ehlke references presented in the rejection of Claim 21 apply to this claim.

Claim 23 recites a non-transitory computer-readable medium having elements which correspond to the recited steps of method claim 21. Therefore, the recited elements of claim 23 are mapped to the proposed combination in the same manner as the corresponding steps of claim 21. Additionally, the rationale and motivation to .

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Huang, Ippolito and Ehlke, as applied to claims 1 and 10 above, and further in view of U.S. PG Pub. 2009/0076368 A1 (hereinafter “Balas”).
Regarding claim 6, claim 1 is incorporated, and the combination of Huang, Ippolito and Ehlke does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Balas does as follows. 
Balas teaches wherein the magnification window comprises a selectable icon for toggling the heat map overlay onto the magnified image (Balas, Fig. 13, ¶0030, 0215-0216; “the image magnification step also allows the enhancement of the image characteristics by applying different kinds of spectral filtering, color filtering, and contrast or color channel dynamic range control. These may be selected via the user interface.”).
Balas is considered analogous art because it pertains to tissue image analysis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tissue magnification viewing method taught by the combination of Huang, Ippolito and Ehlke to include a step of displaying a magnified area of the image with image characteristics enhanced, as taught by Balas, in order to allow the viewer to more accurately and efficiently visualize areas of high concern, thereby improving diagnostic capability (Balas, ¶0160).

Claim 15 recites a system having elements which correspond to the recited steps of method claim 6. Therefore, the recited elements of Claim 15 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 6.  Additionally, the rationale and motivation to combine the Huang, Ippolito, Ehlke and Balas references presented in the rejection of Claim 6 apply to this claim.

Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Huang, Ippolito and Ehlke, as applied to claims 1 and 10 above, and further in view of U.S. PG Pub. 2012/0069049 A1 (hereinafter “Howe”).
Regarding claim 8, claim 1 is incorporated, and the combination of Huang, Ippolito and Ehlke does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Howe does as follows. 
Howe teaches displaying an annotation log comprising an indicator identifying the area of interest and a consultation request related to the area of interest (Howe, ¶0044-0047, 0087-0088; “all available snapshots and annotations may be displayed in the annotations and snapshots window” and “a first pathologist may want to consult with a second pathologist in another location regarding a particular case or one or more digital specimen images…According to embodiments, a “Consult Mode” is configured to connect multiple remote users to the same session. A non-limiting example provides that a notification is sent by the requesting pathologist to the receiving pathologist.”).
(Howe, ¶0087).

Regarding claim 9, claim 1 is incorporated, and the combination of Huang, Ippolito and Ehlke does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Howe does as follows. 
Howe teaches receiving a second target electronic image corresponding to the target specimen; determining a first portion of the target specimen associated with the first target electronic image; determining a second portion of the target specimen associated with the second target electronic image; identifying whether the first portion and the second portion are identical or overlapping; in response to identifying that the first portion and the second portion are identical or overlapping, displaying a first representation of the first target electronic image and a second representation of the second target electronic image in predetermined proximity to each other (Howe, ¶0077-0079, 0084, 0087; “Embodiments provide that the transformation matrix comprises image characteristics of the reference image to be applied to the co-registered image. Non-limiting examples of image characteristics include orientation, magnification level, brightness, contrast, position, and scale. The calculated transformation matrix is applied to the non-reference (second) image to register it with the reference image 1105. The two images may then be viewed side by side with substantially the same position, scale, and orientation, so that differences between the actual specimen(s) imaged in the two images are more easily recognized.” The co-registration taught by Howe is considered here as a determination of where the respective portions of two images (reference and non-reference) overlap or are identical, and the subsequent display of the two images side-by-side or overlaid one over the other is considered a representation of the two images in a predetermined proximity to each other, as claimed.); 
determining whether there exists an area of interest associated with the first target electronic image and/or an area of interest associated with the second target electronic image; in response to determining the area of interest associated with the first target electronic image exists, displaying an indicator associated with the first representation of the first target electronic image; and in response to determining the area of interest associated with the second target electronic image exists, displaying an indicator associated with the second representation of the second target electronic image (Howe, ¶0077-0079, 0084, 0087; “An annotation may be placed on one image and duplicated across other images in the same tissue location for overlaid images.” Co-registered images may be overlaid and annotations duplicated over areas of interest for optimal viewing by the user.).
Howe is considered analogous art because it pertains to a method of tissue slide analysis. Therefore, it would have been obvious to one of ordinary skill in the art before (Howe, ¶0087).

Claim 17 recites a system having elements which correspond to the recited steps of method claim 8. Therefore, the recited elements of Claim 17 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 8.  Additionally, the rationale and motivation to combine the Huang, Ippolito, Ehlke and Howe references presented in the rejection of Claim 8 apply to this claim.

Claim 18 recites a system having elements which correspond to the recited steps of method claim 9. Therefore, the recited elements of Claim 19 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 9.  Additionally, the rationale and motivation to combine the Huang, Ippolito, Ehlke and Howe references presented in the rejection of Claim 9 apply to this claim.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMAH A BEG whose telephone number is (571)270-7912.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMAH A BEG/Primary Examiner, Art Unit 2668